Citation Nr: 0901052	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  04-02 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for residuals of injuries 
to the neck, head, and back.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to January 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for residuals of 
injuries to the neck, head, and back.  The veteran testified 
before the Board in July 2004.  The Board remanded the claim 
for additional development in October 2004 and December 2006.


FINDING OF FACT

The veteran's residuals of injuries to the neck, head, and 
back are unrelated to her service or to any incident therein.


CONCLUSION OF LAW

The veteran's residuals of injuries to the neck, head, and 
back were not incurred in or aggravated by her active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disability which is proximately due to or the 
result of a disease or injury incurred in or aggravated by 
service will also be service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
including arthritis, brain hemorrhage, and brain thrombosis, 
will be rebuttably presumed if they are manifest to a 
compensable degree within one year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.   

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d). 

The veteran contends that she slipped on a wet floor in the 
restroom around October 1972 and injured her neck, head, and 
back.  She alleges that she was treated for several weeks at 
the base medical facility.  

Service medical records are negative for any incident of the 
veteran slipping on a wet floor.  A March 1973 medical report 
does show that the veteran was involved in an automobile 
accident where she struck her head on the steering wheel.  
She complained of pain over the left temporal region.  The 
physician found mild abrasion, no loss of consciousness, and 
no tinnitus or vertigo.  X-rays of the skull and cervical 
spine were negative, and the records showed no permanent 
residual or chronic disability as a result of the incident.  
On separation examination in January 1974, the veteran made 
no complaints of her neck, head, or back.  Her neck, head, 
and back were found to have no abnormalities.  Since the 
veteran's neck, head, and back were found to be within normal 
limits on separation and there was only one recorded 
complaint during a two-year period of service, the Board 
finds that the weight of the evidence demonstrates that 
chronicity in service is not established in this case.  
38 C.F.R. § 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for 
residuals of injuries to the neck, head, and back.  38 C.F.R. 
§ 3.303(b).  

The first post-service evidence of record of residuals of 
injuries to the neck, head, and back is an October 1985 
private medical report where the veteran received a 
neurological evaluation after she was injured on the job as a 
police officer.  She reported that while trying to make an 
arrest, the suspect threw her to the ground several times, 
struck her repeatedly in the back of the head with his 
handcuff, and threw himself upon her while she lay on her 
back.  She complained of constant aching pain in the small of 
her back that became sharp pain when she stood after sitting 
for a while.  She also reported constant pain in her neck 
that was of greater intensity than the pain in her back and 
tingling and numbness that radiated from her neck down to her 
right arm.  She also stated that she had lost 75 percent of 
her ability to smell or taste.  

Post-service private medical records dated from December 1985 
to October 2005 show that the veteran received intermittent 
treatment for cerebral concussion, chronic lumbosacral strain 
with elements indicating L5 and S1 nerve fiber irritation, 
mucous retention cyst in the left maxillary antrum, minimal 
midline bulge of the L5-S1 disc without significant 
impingement upon the thecal sac or nerve roots, post-
concussive syndrome, headaches, peritraumatic amnesia, 
anosmia, moderate cervical radiculopathy due to 
hyperflexion/hyperextension neck trauma, mild to moderate L5-
S1 radiculopathy, degenerative joint disease, slight 
levoscoliosis with multilevel mild anterior osteophyte 
formation in the thoracic spine, chronic neck and low back 
spinal degeneration with pain, intracranial injury, cervical 
intervertebral disc syndrome, degenerative disc disease, 
osteoarthritis, and disc narrowing and C5-C6 disc bulge with 
herniated protruded disc at C6-C7. 

A March 2003 letter from a private physician stated that the 
veteran had been treated for episodic periods of neck and low 
back pain since April 1996.  The physician reported that x-
rays of the cervical and lumbar spine showed degenerative 
joint disease in the neck and degenerative changes in the 
lumbar spine.  The physician noted that the veteran had 
mentioned to him that she had been involved in a traumatic 
episode during military service in 1972.  The physician 
opined that the degenerative arthritis in the neck and back 
had a lot to do with cumulative trauma and that the 1972 
accident was likely as not a contributing cause of the 
veteran's degenerative joint disease of the neck and low 
back.  

In a May 2003 letter, the veteran's private physician stated 
that she had a diagnosis of degenerative disc disease and 
degenerative joint disease based on February 2003 and March 
2003 x-rays and the presence of chronic musculoskeletal 
symptomatology dating back to her period of military service 
and documented injuries during that time.  The physician 
reported that her symptoms were consistent with x-ray 
findings and that the absence of causative factors such as 
autoimmune disease, rheumatoid arthritis, and gout helped 
support her claim that her symptomatology dated to her 
occupation and injury history.  The physician opined that 
given the veteran's history and symptomatology, it had to be 
assumed that an October 1972 injury had been a contributing 
factor to her symptomatology.  

An undated letter from the veteran's chiropractor stated that 
she had been treated since October 1988 for chronic neck and 
low back traumatic spinal degeneration with pain.  The 
chiropractor reported that there was narrowing of the L5-S1 
joint space, which indicated a post-traumatic situation.  The 
chiropractor asserted that the veteran had been diagnosed 
with lumbar degenerative disc disease, chronic lumbar nerve 
root irritation, and cervical degenerative joint disease with 
resultant neuralgia.  The chiropractor opined that it was 
likely as not that the October 1972 incident caused the 
veteran's degenerative joint disease because degenerative 
joint disease usually arose from an incident of injury and 
was not normal in an individual who had not had any traumatic 
incidents.  The chiropractor stated that the veteran's 
conditions stemmed from a traumatic incident such as the 
incident that she had described as happening to her during 
service.  The chiropractor asserted that it was most likely 
that the incident in service could have been the onset of her 
condition since the time frame was about right to see the 
degree of involvement that was currently present.  

The veteran submitted lay statements from her mother, cousin, 
and friend dated in May 2003 and December 2004 in support of 
her claim.  Those statements report that the veteran had 
incurred a head, neck, and back injury from falling on a wet 
floor in the restroom during service and that she had also 
been involved in a car accident while driving to the airport 
to pick up a fellow officer.  The veteran's cousin, mother, 
and friend stated that they had visited her while she had 
been treated in the hospital during service for her injuries.  
The veteran's cousin and friend asserted that she had not 
been discharged from service to care for a relative but had 
been discharged for health reasons due to the injuries she 
had suffered during boot camp.  The veteran's mother reported 
that she had suffered from headaches and pain in her neck 
after slipping in the bathroom.  She stated that the veteran 
continued to have a lot of problems with pain after being 
treated in the hospital and had been told that she could not 
have a regular job in the Navy.  The veteran's friend stated 
that she currently used a wheelchair and that she experienced 
confusion and constant pain in her head, neck, and back.  She 
stated that she was a registered nurse and that it was her 
professional opinion that the veteran's injuries during 
service had either caused or contributed to her current 
degenerating condition.  

The veteran and her mother testified before the Board at a 
travel board hearing in July 2004.  The veteran's mother 
testified that the veteran had hurt her neck, head, and back 
in service and that she had visited her in the hospital.  
Testimony revealed that the veteran had been part of the 
first batch of female companies to go through the system in 
the Navy.  The veteran testified that in October 1972, she 
woke up during the night to use the bathroom and slipped on 
water that was on the floor of the stall, which caused her to 
fall backwards and strike her head and neck on the toilet and 
strike her back on the floor.  She reported that she was 
hospitalized for almost a month, causing her to miss her 
graduation.  She stated that the hospital on base had not 
been equipped to receive her and that she had been sent to an 
outside hospital.  She testified that she was put in the 
transient quarters on base after she was discharged from the 
outside hospital.  She reported that her medical records 
associated with her hospitalization were nowhere to be found 
when she returned back to base.  She further testified that 
she suffered a new injury after service when she worked as a 
police officer trying to bring a suspect under control.  She 
reported that as a result of that post-service injury, she 
suffered from decreased vision and difficulty in smelling and 
tasting things.  She stated that after her accident in the 
bathroom during service, she had a damaged disc and ligaments 
in her back as well as a neck fracture and had been unable to 
work.  She testified that she was told that it would be best 
for her to get an honorable discharge due to her medical 
conditions.  She reported that she suffered from limitation 
of motion in her neck and pain in her low back and that her 
head, neck, and back condition had worsened since service.  

An evaluation of the probative value of medical evidence is 
based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility 
and weight to be attached to such opinions are within the 
province of the Board as adjudicators.  Guerrieri v. Brown, 4 
Vet. App. 467 (1993).

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board is inclined to place low probative value on the 
March 2003, May 2003, and undated private medical opinions 
and the December 2004 opinion from the veteran's registered 
nurse friend.  First, the physicians did not review the 
veteran's claims file in rendering their opinions.  Some 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
veteran's history, and the thoroughness and detail of the 
opinion.  Prejean v. West, 13 Vet. App. 444 (2000).  
Additionally, while the physicians related the veteran's 
residuals of injuries to the neck, head, and back to her 
period of active service, that appears to have been based 
primarily upon a history provided by the veteran, rather than 
upon a complete review of the evidence of record.  There is 
no objective evidence of record that the veteran slipped and 
fell in service and incurred injuries to her neck, head, and 
back for which she had to be hospitalized.  The filtering of 
the veteran's account of her military service through her 
physician does not transform the veteran's account into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406 (1995).  Furthermore, the private opinions did 
not seem to account for the 1985 work injury, which lessens 
their probative value.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a direct nexus between military service and the 
veteran's current residuals of injuries to her neck, head, 
and back.  In addition, arthritis of the neck or back, brain 
hemorrhage, or brain thrombosis were not diagnosed within one 
year of separation, so presumptive service connection for 
residuals of injuries to the neck, head, and back is not 
warranted.  

The veteran and her family contend that her current residuals 
of injuries to the neck, head, and back are related to her 
active service.  However, as laypersons, they are not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. 
Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran and her family are 
competent to give evidence about what they experienced or 
observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports her claim for service 
connection.  However, the first post-service evidence of the 
veteran's residuals of injuries to the neck, head, and back 
is in October 1985, approximately 11 years after her 
separation from service.  Furthermore, that evidence was 
obtained during treatment for a work injury of the neck, 
head, and back, the same injuries for which the veteran is 
claiming service connection.  In view of the period without 
treatment, the Board finds no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the preponderance of the evidence weighs 
against a finding that the veteran's residuals of injuries to 
the neck, head, and back developed in service.  Therefore, 
the Board concludes that residuals of injuries to the neck, 
head, and back were not incurred in or aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in February 2003; a rating 
decision in April 2003; a statement of the case in December 
2003; and supplemental statements of the case in February 
2004, May 2006, June 2006, and July 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July 2008 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to this claim because there is no competent evidence 
that the veteran's residuals of injuries to the neck, head, 
and back are the result of any event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4) (2008).  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.




ORDER

Service connection for residuals of injuries to the neck, 
head, and back is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


